Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTANTS TO:Telkonet, Inc. We hereby consent to the use in this Form S-3 Registration Statement Under The Securities Act of 1933 of our report dated March 15, 2007 included in Telkonet, Inc.’s Annual Report on Form 10-K for the year ended December31, 2006, relating to the consolidated financial statements of Telkonet, Inc., which appear in such Registration Statement and related Prospectus for the registration of 2,940,202 shares of its common stock. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/Russell Bedford Stefanou Mirchandani LLP Russell Bedford Stefanou Mirchandani LLP McLean, Virginia January 17, 2008
